Title: To James Madison from Tobias Lear, 16 July 1804
From: Lear, Tobias
To: Madison, James



(private)
My dear Sir,
Algiers, July 16th. 1804.
I received, with very great pleasure, the private letter which you was so good as to write me on the 23d of January.
I am happy that my conduct, in the business of Morocco, met the President’s approbation. It might have been flattering to that vanity which every human being possesses, to have had the approbation of my conduct publickly acknowledged; but I know it could not be done in the way you mention, as it was wholly inofficial. To know, however, that it has merited the praise of those whom I respect & esteem is a sufficient reward, next to a consciousness that I was rendering a service to my Country. Be pleased to let the president know that I duly appreciate his opinion of me, and shall always be flattered by his approbation.
Whether the rumor which I mentioned had prevailed in Boston respecting me, has been further propagated or not, gives me but little uneasiness. I feel perfectly conscious of the fidelity & uprightness of my conduct; and I know that an adherence to the principles which I had ever avowed, has made me some inveterate political enemies; who dared not shew themselves while the man lived who could have blasted them with a breath, on that subject. And I trust I shall not want friends who know me, to defend my character against malicious aspersions.
I thank you, most cordially, my dear Sir, for your attention in forwarding a letter from my dear Son; and I now take the liberty of enclosing others, under this cover, to be forwarded to my friends in the U. States.
In consequence of my conceiving that the notice given by Commodore Preble of Tripoli being blockaded; before a sufficient force was before that place, was premature, I delay’d giving official notice of it here, until I had reason to beleive the harbour sufficiently guarded to make it a blockade in fact. No bad effects have, however, arisen from the premature declaration.
The quiet acquisition of Luisiania is an event which will immortalize the mover of it; and make an Era in our Annals only to be equalled by our Independence.
In my Diary & public dispatches you will find eve[r]y event detailed that can be worthy of notice. I beg they may be read with attention, and due consideration given to such parts as merit it.
Instead of finding cheap living & small expences here, I am, unavoidably, obliged to expend the whole of my salary, to be able to keep on a tolerable footing with my brother Consuls. It is allowed by all, that the common expenc[e]s of living have been doubled, by the rise of Articles of the first necessity, within two years; and it appears that the stile of living, among the Consuls, has increased, instead of diminished, in proportion.
I complain not, in my public dispatches, of the hazard or deprivations which a person experiences in living here at this time. I have accepted my post; and I will preserve it so long as I can be useful to my Country; or my services be thought necessary. And shd. I fall at it, I trust to the feeling & liberality of my Country to provide for those who are dependent upon me; for I have not yet acquired the art of growing Rich in a public office.
Heretofore some Consuls in this Count[r]y have acquired fortunes by commerce, or speculation in prizes brought in here. These sources are now stop’d even if one shd. be dispose⟨d⟩ to profit by them. The very little commerce in this Regency is monopolized by the Jews; and the Cruizers have not been out since Decr. last; and indeed the Regencey is not now at war with any nation from whom they can expect valuable prizes, as the Portuguize have quitted the commerce of this sea, and keep the Straits well guarded. If the British Affairs shd. be amicably settled, I presume they will renew their negociations for a peace.
I find my accommodations here very good. My House in Town is handsome & compact, and in a good situation for public business. My Garden is on the side of the Bay, about two miles to the North of Algiers. The House, out Houses &c. elegant, and the Situation beautifully romantic. The Garden abounds in fruit beyond any other in Algiers, and a fine fountain of water conveys that prime Article of necessity to every part of the House & garden where it can be useful. The French Consular Garden is about a mile to the North of the American. All the other Consular Gardens are inland, about 4 or 5 miles from Algiers, and out of sight of the Sea. Indeed it is considered as a favour for a Consul to be permitted to take a garden so near the sea as mine, as there have been instances of communications having been made from them, injurious to the Regency. We are not permitted to hoist our Colours in the City. This has never been allowed to any christian nation. At our gardens we hoist them. Gardens are necessary for Consuls and other Christains [sic] who can obtain them, to avoid the effects of the plague, if it shd. make its appearan[c]e; which, however, it has not done here for many years past. The Rent of both my houses & the small alterations which may be necessary for the accommodation of Christains [sic], will not exceed what is paid by our Consuls in Tunis & Tripoli.
Besides, and above all these personal accommodations, I am peculiarly happy in having a wife, who unites with all the domestic endearments, a fortitude seldom found in a female. Amidst all the alarms & unpleasant situations in which we have been placed, as you will see by my diary &c. she has always retained that calmness & courage which has been peculiarly happy for me; and altho’ deprived of many of the social enjoyments which are to be found in other countries, preserves a contentment and chearfulness that is peculiarly pleasing.
A Brother of Mrs. Lear’s, Mr. Robt. Henley, has been with me since we have been here. He was a Midshipman on board the U. S. Ship Adams in this Sea, and chusing to remain here, he was put on board the U. S. Ship Constitution, and Commodore Preble was so good as to give him permission to remain with me for some time. He has been very useful to me as a Secretary. His hand writing you will see in the public dispatches. He is now about 21 years old, has been constantly in the service for 5 or 6 years past, and has seen as much service as any young Gentleman of his standing. He was in the Engagemt. which Comde. Truxon had with the French Ship Vengence, and with Capt Sterrett in his engagement & dismantling the Tripoline Corsair. He has had reason to expect preferment; and I am sure feels mortified in not having received it. The officers with whom he has been speak highly of him (Capt Campbell may be excepted). I take the liberty of mentioning this to you, my dear Sir, knowing, that if in your power, you will not forget a deserving, and valuable young Gentleman.
Mrs. Lear unites with me in respects & best wishes for your good Lady & family.
I pray you will be so good as to inform my friend Dr. Thornton, that I have a very fine Horse & Mare which I intend sending to the U. S. by the first good opportunity. My best regards to him, his lady & family, in which Mrs. Lear joins me. With every wish for your health & happiness beleive me to be, my dear Sir, Your Since[r]e friend & respectful servt.
Tobias Lear
